Title: To Alexander Hamilton from John Davidson, 18 August 1794
From: Davidson, John
To: Hamilton, Alexander



Annapolis August 18, 1794
Sir

I have always with cheerfulness obeyed your Mandates, and to keep up a proper Republican System, I have in my turn to request that you will be pleased to obey mine; it goes to your providing Funds for the improvement of an high eligible Lot in our Presidents City convenient to his House, over which you may look as to position only, which I mean to convey to you in Fee, on Condition that you improve it to your own liking by the year 1800; for your choice of the Lot I will locate my property there, and if you approve not of my choice you may roam over the whole and perch where you please; my choice lays on the north edge of K Street No. 284 east or west of it the highest situations in the City. Hambugh heights excepted, upon the plan of that City published at Boston you will please to cast your Eye from South G Street to North N Street and from East 9 Street to West 15 Street, you will perceive the limits to which I must confine you: K Street divides the City North & South, and the first Circle on Vermont Avenue from the Presidents Square ranging with K Street Eastward are the highest and in my Opinion the most desireable Situations, but should you wish to be nearer the Presidents House on either side of New York Avenue you shall be accomodated by
Sir   Your most respectfull & very Obedient Servt.

John Davidson
Mr. Secretary Hamilton

